DETAILED ACTION
This communication is in response to the Amendments and Arguments filed on   12/18/2020. 
Claims 1-14 are pending and have been examined.
All previous objections/rejections not mentioned in this Office Action have been withdrawn by the examiner. 
In the interest of continuity of prosecution, Examiner notes a change of name since the previous Office Action was mailed.
	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/18/2020 regarding the 101 rejection have been considered. The added final limitation of claims 1, 9, and 10 recite “perform speaker recognition using the feature vector and a speaker model stored in a speaker model storage”. This limitation integrates the abstract idea into the practical application of speaker recognition, which overcomes the 101 rejection. As such, the rejection has been withdrawn.
Applicant's arguments filed 12/18/2020 have been fully considered but they are not persuasive. Applicant asserts on page 12 that Tsujikawa does not disclose a selection coefficient corresponding to the types of sounds. The Examiner respectfully disagrees with this assertion. Tsujikawa teaches that the weighting value corresponds to a ranking of the magnitude of similarity degrees (see [0132]). The similarity degrees .
Hence Applicant’s arguments are not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tsujikawa et al. (US PG Pub No. 2016/0314790), hereinafter, Tsujikawa.

Regarding claims 1, 9, and 10 Tsujikawa teaches
(claim 1) A speech processing device comprising ([0029] a speaker identification device):
(claim 1) at least one memory configured to store instructions and ([0075] the speaker identification device may include a memory including programs, i.e. store instructions);
at least one processor configured to execute the instructions to ([0075] the speaker identification device may include a processor which executes the programs, i.e. instructions):
(claim 9) A speech processing method comprising ([0029] a speaker identification method):
(claim 10) A non-transitory computer-readable recording medium that stores a program for causing a computer to execute to a speech processing method comprising ([0075] a memory that is a recording medium, i.e. non-transitory computer-readable recording medium, includes programs, i.e. stores a program, where a processor executes the program, i.e. causing a computer to execute):
store one or more acoustic models ([0030:4-6] speaker models, i.e. one or more acoustic models, are stored);
calculate an acoustic feature from a received speech signal (Fig. 2, [0030:12-16] a voice signal is acquired, i.e. received speech signal, and a feature value is calculated, i.e. calculate an acoustic feature), and by using the acoustic feature calculated and the acoustic model stored, calculate an acoustic diversity that is a vector representing a degree of variations of types of sounds (Fig. 2, [0030:12-16], [0118] similarity degrees, i.e. acoustic diversity…representing a degree of variations of types of sounds, between a feature value in the acquired voice signal and the feature values in the stored speaker models, i.e. by using the acoustic feature calculated and the acoustic model stored, are calculated, where multiple models are used to produce a set of similarity degrees with each similarity degree corresponding to a respective speaker model, i.e. vector);
by using the calculated acoustic diversity and selection coefficients corresponding to the types of sounds, calculate a weighted acoustic diversity ([0132], [0135] weighted values, i.e. selection coefficients, are multiplied with the plurality of similarity degrees, i.e. calculated acoustic diversity, to obtain a plurality of second similarity degrees, i.e. calculate a weighted acoustic diversity, where the weighting values correspond to the ranking of magnitude of the first similarity degrees, i.e. corresponding to the types of sounds), and by using the weighted acoustic diversity calculated and the acoustic feature, calculate a recognition feature for recognizing an identity of a speaker that concerns the speech signal (Fig. 2, [0030:12-16], [0118], [0138] the second similarity degrees, i.e. weighted acoustic diversity calculated, based upon the first similarity degree calculated from the feature values, i.e. acoustic feature, are totaled for each speaker that can be used to compare the voice signal to the speaker models, i.e. calculated a recognition feature for recognizing an identity of a speaker that concerns the speech signal); 
 calculate a feature vector by using the recognition feature calculated ([0138] the second similarity degrees are totaled for each speaker, i.e. recognition feature, making a set of values where each value corresponds to a speaker, i.e. calculate a feature vector, that can be used to compare to the speaker models); and
perform speaker recognition using the feature vector and a speaker model stored in a speaker model storage ([0140] the speaker identification unite determines which of the speakers the speaker corresponds to, i.e. perform speaker recognition, by using speaker models stored in the speaker model storage unity, i.e. speaker model . 

Regarding claim 2, Tsujikawa teaches claim 1, and further teaches
calculate a plurality of the weighted acoustic diversities from the acoustic diversity ([0132] a plurality of second similarity degrees, i.e. plurality of weighted acoustic diversities, is obtained, i.e. calculate, by multiplying the first similarity degrees, i.e. acoustic diversity, with weighting values), and calculate a plurality of the recognition feature quantities from the plurality of respective weighted acoustic diversities and the acoustic feature (Fig. 2, [0030:12-16], [0118], [0138], [0158] the set of second similarity degrees, i.e. plurality of respective weighted acoustic diversities, based upon the first similarity degrees calculated from the feature values, i.e. acoustic feature, are can be totaled for each speaker, i.e. recognition feature quantities, based on the full set of degrees or only those that pass a specific threshold, i.e. calculate a plurality, that can be used to compare the voice signal to the speaker models, i.e. for recognizing identity of a speaker that concerns the speech signal).  

Regarding claim 3, Tsujikawa teaches claim 1, and further teaches
calculate, as the recognition feature, a partial feature vector expressed in a vector form ([0138] the second similarity degrees are totaled for each speaker, i.e. recognition feature, making a set of values where each value corresponds to a speaker, i.e. calculate…a partial feature vector, that can be used to compare to the speaker models).  

Regarding claim 5, Tsujikawa teaches claim 1, and further teaches
calculate from the calculated feature vector, a score of the speaker recognition that is a degree at which the speech signal fits to a specific speaker ([0138], [0140] the second similarity degrees are totaled for each speaker, making a set of values where each value corresponds to a speaker, i.e. feature vector, where the total second similarity degree for each speaker is ranked, i.e. calculate a score, and the speaker with the highest score is identified as corresponding to the speaker of the model, i.e. degree at which the speech signal fits to a specific speaker).  

Regarding claim 11, Tsujikawa teaches claim 1, and further teaches
by using a Gaussian mixture model as the acoustic model, calculate the acoustic diversity, based on a value calculated as a posterior probability of an element distribution ([0081:5-8], [0082] the speaker model, i.e. acoustic model, may use a Gaussian mixture model to calculate a first similarity degree, i.e. acoustic diversity, between a feature value in the acquired voice signal and each feature value in the plurality of speaker models, i.e. posterior probability of an element distribution).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Feast et al. (U.S. PG Pub No. 2017/0076740), hereinafter Feast.

Regarding claim 4, Tsujikawa teaches claim 1, and further teaches
by using the acoustic model, calculate the acoustic diversity (Fig. 2, [0030:12-16] first similarity degrees, i.e. acoustic diversity, between a feature value in the acquired voice signal and the feature values in the stored speaker models, i.e. using the acoustic model, are calculated)
While Tsujikawa provides calculation of first similarity degrees by comparing feature values in a speech signal and values in a speaker model, Tsujikawa does not specifically teach the use of ratios of sound to calculate the first similarity degrees, and thus does not teach
based on ratios of types of sounds included in the received speech signal.  
Feast, however, teaches based on ratios of types of sounds included in the received speech signal ([0015:1-10], [0016] features such as articulations space and pitch are extracted from a voice-based audio input, i.e. received speech signal, and parameters including a mean and standard deviation of the features, i.e. ratios of types of sounds, are determined and to which a predictive model is applied).  
Tsujikawa and Feast are analogous art because they are from a similar field of endeavor in recognizing particular sounds within an input audio signal. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of 




Regarding claim 8, Tsujikawa teaches claim 1. 
While Tsujikawa provides a method for recognition of a speaker, Tsujikawa does not specifically teach the recognition of language, emotions, or character, and thus does not teach
the feature vector is information for recognizing at least one of a language constituting the speech signal, emotional expression included in the speech signal, and a character of a speaker estimated from the speech signal.  
Feast, however, teaches the feature vector is information for recognizing at least one of a language constituting the speech signal, emotional expression included in the speech signal, and a character of a speaker estimated from the speech signal (Feast [0079] analysis of the audio signal, i.e. speech signal, features using the model, i.e. feature vector, can determine human emotional state, i.e. emotional expression, and intention or behavior, i.e. a character of a speaker).   	

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Nongpiur et al. (U.S. Patent No. 10068445), hereinafter Nongpiur.

Regarding claim 6, Tsujikawa teaches claim 5. 
While Tsujikawa provides using a totaled second similarity score to identify a speaker, Tsujikawa does not specifically teach the set of values corresponding to a speaker is used to generate vectors corresponding to types of sounds, and thus does not teach
generate from the feature vector, a plurality of vectors respectively in association with different types of sounds, calculate scores respectively for the plurality of vectors, and integrate a plurality of the calculated scores and thereby calculate a score of the speaker recognition.  
Nongpiur, however, teaches generate from the feature vector, a plurality of vectors respectively in association with different types of sounds ((6:45-53), (7:12-16) a sound event can be indexed into a collection, i.e. feature vector, of sound categories, where each category is represented by a vector, i.e. a plurality of vectors respectively in association with different types of sounds), calculate scores respectively for the plurality of vectors ((7:12-16) the probability, i.e. scores, for each sound category, i.e. plurality of vectors, is computed), and integrate a plurality of the calculated scores and thereby calculate a score of the speaker recognition ((6:15-22), (7:17-34) the probability calculations are compared, i.e. integrate a plurality of the calculated scores, to identify if a sound event is human or non-human generated, where sound categories can include features pertaining to the voice of an authorized user, i.e. calculate a score of the speaker recognition).   


Regarding claim 12, Tsujikawa teaches claim 1.
While Tsujikawa provides the calculation of second similarity degrees using a speaker model, Tsujikawa does not specifically teach the model is a neural network, and thus does not teach
using a neural network as the acoustic model, calculate the acoustic diversity, based on a value calculated as an appearance degree of a type of sounds.  
Nongpiur, however, teaches 
using a neural network as the acoustic model, calculate the acoustic diversity, based on a value calculated as an appearance degree of the types of sounds ((4:46-57) a neural network is used to determine categories, i.e. using a neural network as the acoustic model, for the sound features, where the processing of the input sound includes weighting and transforming, i.e. calculate the acoustic diversity, where neurons are activated by the sounds of an input signal determining one or more .  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Nongpiur, and further in view of Feast.

Regarding claim 7, Tsujikawa in view of Nongpiur teaches claim 6, and Nongpiur further teaches 
output the…information indicating the types of sounds ((9:33-48) a user interface may output a message when an event is detected and the type of sound event that has been detected, i.e. information indicating the types of sounds).  
While Tsujikawa in view of Nongpiur provides output of information resulting from sound events, Tsujikawa in view of Nongpiur does not specifically teach the output of a calculated score, and thus does not teach
output the calculated score.  
Feast, however, teaches output the calculated score ([0128] the model calculates and outputs a probability score, i.e. output the calculated score).  
Tsujikawa, Nongpiur, and Feast are analogous art because they are from a similar field of endeavor in recognizing particular sounds within an input audio signal. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the output of information indicating a type of sound teachings of Tsujikawa as modified by Nongpiur with the additional output of a probability score as taught by Feast. The motivation to do so would have been to .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Dehak et al. (IEEE Trans on Audio, Speech, Lang Proc. 19(4), 2011), as found in the IDS, hereinafter Dehak.
Regarding claim 13, Tsujikawa teaches claim 1, and further teaches
calculate --a vector-- as the recognition feature by using the acoustic diversity of the speech signal, the selection coefficients, and the acoustic feature (Fig. 2, [0030:12-16], [0118], [0132], [0138] the first similarity degree, i.e. acoustic diversity, is calculated from the feature values, i.e. acoustic feature, and multiplied with weighting values, i.e. selection coefficient, where the results are totaled for each speaker that can be used to compare the voice signal to the speaker models, i.e. calculated a recognition feature, making a set of values where each value corresponds to a speaker, i.e. vector).  
While Tsujikawa provides the calculation of a set of values where each value corresponds to a speaker, Tsujikawa does not specifically teach that the vector is an i-vector. 
Dehak, however, teaches that such a vector can be an i-vector ((p.3, c.2, l.1-5) i-vectors are speaker recognition features).
Tsujikawa and Dehak are analogous art because they are from a similar field of endeavor in speaker recognition. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Tsujikawa, in view of Garudadri et al. (U.S. PG Pub No. 2003/0004720), hereinafter Garudadri.

Regarding claim 14, Tsujikawa teaches claim 5, and further teaches
and8PRELIMINARY AMENDMENTAttorney Docket No.: Q245759 Appln. No.: Not Yet Assignedcalculate an acoustic feature from the…speech signal (Fig. 2, [0030:12-16] a voice signal is acquired, i.e. received speech signal, and a feature value is calculated, i.e. calculate an acoustic feature), and calculate an acoustic diversity that is a vector representing a degree of variations of types of sounds, by using the acoustic feature calculated and the acoustic model stored (Fig. 2, [0030:12-16], [0118] similarity degrees, i.e. acoustic diversity…representing a degree of variations of types of sounds, between a feature value in the acquired voice signal and the feature values in the stored speaker models, i.e. by using the acoustic feature calculated and the acoustic model stored, are calculated, where multiple models are used to produce a set of similarity degrees with each similarity degree corresponding to a respective speaker model, i.e. vector).
While Tsujikawa provides the calculation of feature values from an acquired voice signal, Tsujikawa does not specifically teach first segmenting the signal, and thus does not teach
segment a received speech signal into a segmented speech signal.
Garudadri, however, teaches segment a received speech signal into a segmented speech signal ([0056:6-17] a VAD module divides the input speech, i.e. received speech signal, into segments comprising frames, i.e. segmented speech signal, which are further processed);
Tsujikawa and Garudadri are analogous art because they are from a similar field of endeavor in recognition of vocal characteristics in a signal. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the analysis of an input voice signal teachings of Tsujikawa with first dividing the input into segments as taught by Garudadri. The motivation to do so would have been to achieve a predictable result of enabling the processing of specified input speech frames (Garudadri [0056:6-17]).

	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE A K SCHMIEDER/           Examiner, Art Unit 2659                                                                                                                                                                                             
/Paras D Shah/           Primary Examiner, Art Unit 2659                                                                                                                                                                                             
03/01/2021